REASONS FOR ALLOWANCE
1.	Claims 1 – 20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Applicants’ amendments filed November 18, 2020 with respect to independent claims 1 and 15 have been considered and they overcome the rejection of the claims under the cited prior arts of Kwon et al., Park et al. and Liu et al. 
Pelletier et al. (US Pub. No. 2012/0300715), in the same field of endeavor as the present invention, disclose the WTRU may receive a MAC PDU including control signaling that triggers the initiation of the procedure. The MAC PDU may include a MAC activation/deactivation CE that activates an SCell for which the corresponding TA timer is stopped or expired. The MAC PDU may include a MAC control element (CE) that triggers the transmission of a preamble, for example, for gaining uplink timing for an SCell with configured uplink resources. The MAC CE may include a dedicated preamble and a PRACH mask index applicable to the concerned SCell. The MAC CE may include an indication for the WTRU to determine the identity of the SCell on which uplink resources the preamble may be transmitted. For example, the indication may be either a flag in a bitmap, a cell index field or based on the activation state of the SCells (para. 0109).  However, Pelletier et al. do not disclose the claimed features as recited in claims 1, 8 and 15 when considering each claim individually as a whole. 
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 1 - 20.  Please refer to record of prosecution.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571)270-5139.  The examiner can normally be reached on M-F 7:30-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473